Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9-27-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 & 11 are objected to because of the following informalities:    
Claim 1, line 3,
	“PTP” should be changed to ---Precision Timing Protocol (PTP)---
Claim 11, line 1,
	“PTP” should be changed to ---Precision Timing Protocol (PTP)---

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-4 & 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
-Claims 2 and 12 are vague and indefinite because it is not clear what the processor use the Best Master Clock Algorithm (BMCA) to configure the at least one PTP port to what, and by configured the PTP port would doing what for the processor. 
-Claims 3 & 13 are vague and indefinite because it is not clear what cause the BMCA free from using the StepRemoved calculation; and once the BMCA knows that it is free from using the StepRemoved calculation, what would the BMCA use the StepRemoved for doing what.  
-It is notice that in ¶0037 of original disclosure specified that “using the TTL field IP packets to calculate the number of hops to a network element is used as a substitute for the StepRemoved calculation”(claim 2 & 12 wherein “the processor… uses the TTL field as part of the BMCA”), thus, please clarify if using the TTL field is the substitute of the StepRemoved calculation, which already happened in claims 2 & 12, then what cause the processor additionally use the StepRemoved calculation after using TTL field, and by additionally using the StepRemoved calculation after using TTL field would  doing what for the processor.  
-Claims 4 & 14 are vague and indefinite because it is not clear what cause the TTL field being selectively used after the processor used the StepRemoved calculation, and by selectively using the TTL after used the StepRemoved calculation would doing what for the processor.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13 & 15-20 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Garg (US 2016/0277138 A1).

Regarding Claim 1. (Currently Amended)
A device in a network that exchanges data packets conforming to the Internet Protocol, the device comprising: 
at least one Precision Timing Protocol (PTP) {emphasis corrected} port capable of receiving timing information from at least one source clock remote from the device, the timing information provided using the data packets conforming to the Internet Protocol {Garg (US 2016/0277138 A1): claims 1 & 9, 5 & 13 wherein “a processor configured to: participate, via a plurality of ports, in an exchange of one or more messages associated with a PTP over a packet transport, wherein the processor synchronizes a local clock based on a timestamp received, via a first port of the plurality of ports, from a current master PTP network device, and transmits, via a second port of the plurality of ports, a timestamp to at least one connected PTP network device that performs clock synchronization based on the transmitted timestamp”(claim 9); claims 7 & 15 “wherein the packet transport comprises any of internet protocol (IP) version 4 (IPv4), IPv6, and multi-protocol label switching (MPLS)”}; and 
a processor capable of using a time-to-live (TTL) field from data packets received from at least one source clock to configure the at least one PTP port {Garg (US 2016/0277138 A1): claims 5 & 13 “wherein: the one or more messages exchanged comprise one or more PTP packets; and the processor is further configured to set a time to live (TTL) value in a transport header carrying a PTP in order to indicate a number of allowable routing hops of the PTP packets”}.

Regarding Claim 2. The device of claim 1 where the processor uses a Best Master Clock Algorithm (BMCA) to configure the at least one PTP port, and uses the TTL field as part of the BMCA {Garg: claims 1 & 9 wherein “a processor configured to: detect one or more conditions between the network device and the current master PTP network device that prompt a switch, based on an alternate best master control algorithm (BMCA), to a new master PTP network device; select the new master PTP network device, based on the alternate BMCA; determine, based on the selection, whether the new master PTP network device is a slave to the network device; and take action, based on the determination, to indicate to the new master PTP network device that the network device is not a suitable master”; claims 4 & 12 “wherein the processor is further configured to select the new master PTP network device after receiving, via the second port of the plurality of ports, a packet which allows the new master PTP network device to be selected as compared to one or more criteria under the alternate BMCA” and claims 5 & 13 wherein “the processor is further configured to set a time to live (TTL) value in a transport header carrying a PTP in order to indicate a number of allowable routing hops of the PTP packets”; In other words, the processor used BMCA to configure the PTP port to a master port upon selecting the new master PTP network device (claim 9) and set the TTL value in the transport header carrying the PTP for indicating a number of allowable routing hops of the PTP packet (claim 13) thus the TTL was used as part of BMCA upon selecting of the new master PTP network device, emphasis added; see also ¶0018 & ¶0084-¶0085}.

Regarding Claim 3. The device of claim 2 where the BMCA used by the processor is free from using a StepRemoved calculation {Garg: Claims 1-5 & 9-13, e.g. wherein “the processor used the BMCA to set the TTL value in the transport header carrying the PTP for indicating a number of allowable routing hops of the PTP packet”(claims 5 & 13), “which is the substitute of the StepRemoved calculation,”(original disclosure ¶0037), therefore, the setting of the TTL value to indicate a number of allowable routing hops of the PTP packet (claims 5 & 13) is the use of StepRemoved calculation, emphasis added}.

Regarding Claim 5. The device of claim 1 where the Internet Protocol is IPv4 {Garg: ¶0018 wherein “the PTP node participating in an exchange of one or more messages associated with a PTP over a packet transport (e.g., such as IPv4, IPv6, multi-protocol label switching (MPLS), etc.)”, see also ¶0023, ¶0027-¶0028, ¶0058, ¶0061, claims 7 & 15}.

Regarding Claim 6. The device of claim 1 where the Internet Protocol is IPv6 {Garg: ¶0018 wherein “the PTP node participating in an exchange of one or more messages associated with a PTP over a packet transport (e.g., such as IPv4, IPv6, multi-protocol label switching (MPLS), etc.)”, see also ¶0023, ¶0027-¶0028, ¶0058, ¶0061, claims 7 & 15}.

Regarding Claim 7. The device of claim 1 where the processor uses the TTL field to determine a number of network elements between the device and each said at least one source clock {Garg: Claims 1-5 & 9-13, e.g. wherein “the processor used the BMCA to set the TTL value in the transport header carrying the PTP for indicating a number of allowable routing hops of the PTP packet”(claims 5 & 13), therefore, by setting of the TTL value to indicate a number of allowable routing hops of the PTP packet (claims 5 & 13), the processor inherently determined the number of allowable routing hops of the PTP packet between the device and the new master which comprises the source clock, emphasis added}.

Regarding Claim 8. The device of claim 1 where the processor is capable of determining the total number of PTP-aware and PTP-unaware network elements between the device and each said at least one source clock {Garg: Claims 1-5 & 9-13, e.g. wherein “the processor used the BMCA to set the TTL value in the transport header carrying the PTP for indicating a number of allowable routing hops of the PTP packet”(claims 5 & 13), therefore, by setting of the TTL value to indicate a number of allowable routing hops of the PTP packet (claims 5 & 13), the processor inherently determined the total number of allowable routing hops (e.g. total number of PTP-aware and PTP-unaware network element) of the PTP packet between the device and the new master which comprises the source clock, emphasis added}.

Regarding Claim 9. The device of claim 1 where the PTP port is configured to select a source of timing information for the device, from among a plurality of potential sources of timing information {Garg: ¶0018 wherein “a method for maintaining clock synchronization by a precision time protocol (PTP) node. The method generally includes the PTP node participating in an exchange of one or more messages associated with a PTP over a packet transport (e.g., such as IPv4, IPv6, multi-protocol label switching (MPLS), etc.). For example, the PTP node may perform clock synchronization based on a timestamp received from a current master PTP node and also serve as a master node to at least one connected PTP node that performs clock synchronization based on a timestamp received from the PTP node. The method may also include the PTP node detecting one or more conditions between the PTP node and the current master PTP node that prompt a switch, based on an alternate best master control algorithm (BMCA), to a new master PTP node. The method may also include selecting the new master PTP node, based on the alternate BMCA, and determining, based on the selection, whether the new master PTP node is a slave to the PTP node.” see also ¶0019; In other words, by performing the clock synchronization based on the timestamp receive from the current master, the processor inherently selected the current master’s clock to synchronize to, emphasis added}.

Regarding Claim 10. The device of claim 1 separated from the at least one source clock by a packet-switched network {Garg: ¶0019 wherein “a network device that is configured to implement PTP. The network device generally includes a processor configured to participate, via a plurality of ports, in an exchange of one or more messages associated with a PTP over a packet transport. For example, the processor may synchronize a local clock based on a timestamp received, via a first port of the plurality of ports, from a current master PTP network device, and transmit, via a second port of the plurality of ports, a timestamp to at least one connected PTP network device that performs clock synchronization based on the transmitted timestamp. The processor may also be configured to detect one or more conditions between the network device and the current master PTP network device that prompt a switch, based on an alternate BMCA, to a new master PTP network device, select the new master PTP network device, based on the alternate BMCA, and determine, based on the selection, whether the new master PTP network device is a slave to the network device”; In other words, the network device includes a processor configured to detect one or more conditions between the network device and the current master PTP network that prompt a switch, based on an alternate BMCA, to a new master PTP network device, therefore, the current master PTP network is the packet-switched network as claimed since it prompted the switch to the new master PTP network device, and the network device is separated from the new master PTP network since it is receiving the prompt to switch to the new master PTP network and its clock upon switching, emphasis added}.



Regarding Claim 11. (Currently Amended)
-Claim 11 is rejected with the same reasons set forth in claim 1.
A method for configuring Precision Timing Protocol (PTP) {emphasis corrected} ports in a network that exchanges data packets conforming to the Internet Protocol, the device comprising: 
delivering timing information to at least one PTP port of a device from at least one source clock remote from the PTP port, the timing information provided using the data packets conforming to the Internet Protocol; and 
using a time-to-live (TTL) field from data packets delivered by at least one source clock to configure the at least one PTP port.

Regarding Claim 12. The method of claim 11 where a Best Master Clock Algorithm (BMCA) is used to configure the at least one PTP port, and the TTL field is a part of the BMCA.
-Claim 12 is rejected with the same reasons set forth in claims 1, 11 &  2.

Regarding Claim 13. The method of claim 12 where the BMCA is free from including a StepRemoved calculation.
-Claim 13 is rejected with the same reasons set forth in claims 1-2, 11-12 & 3.

Regarding Claim 15. The method of claim 11 where the Internet Protocol is IPv4.
	-Claim 15 is rejected with the same reasons set forth in claims 1, 11 & 5.


Regarding Claim 16. The method of claim 11 where the Internet Protocol is IPv6.
	-Claim 16 is rejected with the same reasons set forth in claims 1, 11 & 6.

Regarding Claim 17. The method of claim 11 where the TTL field is used to determine a number of network elements between the device and each said at least one source clock.
-Claim 17 is rejected with the same reasons set forth in claims 1, 11 & 7.

Regarding Claim 18. The method of claim 11 where the processor is capable of determining the total number of PTP-aware and PTP-unaware network elements between the device and each said at least one source clock.
-Claim 18 is rejected with the same reasons set forth in claims 1, 11 & 7-8.

Regarding Claim 19. The method of claim 11 where the PTP port is configured to select a source of timing information for the device, from among a plurality of potential sources of timing information.
-Claim 19 is rejected with the same reasons set forth in claims 1, 11 & 9.

Regarding Claim 20. The method of claim 11 where the device is separated from the at least one source clock by a packet-switched network.
-Claim 20 is rejected with the same reasons set forth in claims 1, 11 & 10.

Allowable Subject Matter
Claims 4 & 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barry (US 2019/0081720 A1) discloses a network of computing devices includes a timing reference, a free-run node, and an aggregator. The reference calculates a first communication packet having a reference timestamp and reference data, and transmits the first packet to the free-run node. The free-run node receives the first packet from the timing reference, calculates a second packet having metadata that includes the reference timestamp, a sparse hash value calculated from the reference data, and a free-run node timestamp, and publishes the second packet to the aggregator. The aggregator receives the second packet and calculates a compensation value from the reference timestamp, the sparse hash value, and the free-run node timestamp. Computer-implemented methods include the free-run node receiving the compensation value and updating its local clock based on the compensation value. Other methods include the aggregator determining an optimal packet path through a network of computing devices based on the metadata {Figs.3, 5, 19}.

Cui (US 20150127978 A1) discloses a method and system for maintaining clock synchronization in a communication network having multiple clocks are disclosed. According to one aspect, the invention provides a first precision time protocol (PTP) instance and second PTP service instance. Dynamic PTP parameters and tuning PTP parameters are periodically cloned from the first PTP service instance to the second PTP service instance substantially in real time {Figs.3-5}.

Yang (US 20150113174 A1) discloses an intelligent supervisor located at a management node in the PTP network determines the PTP roles and configuration of the client nodes. The intelligent supervisor communicates with intelligent supervisor agents located at client nodes in the PTP network. The intelligent supervisor agents at the client nodes feedback information, such as the PTP properties of the client nodes, to the intelligent supervisor. The intelligent supervisor analyzes the data to determine the roles and appropriate configuration for the client nodes {Figs.1-7}.

Kemparaj (US 11032056 B2) discloses a first device may provide, to a second device, a first message that includes a first request for a first type of precision time protocol (PTP) message and a second request for a second type of PTP message. The first device may receive, from the second device, a second message based on the first message. The second message may identify whether the first request and the second request are granted. The first device may provide, to the second device, a third message that instructs the second device to provide a first set of messages, associated with the first type of PTP message, and a second set of messages associated with the second type of PTP message. The first device may synchronize a first clock of the first device with a second clock of the second device based on the first set of messages and the second set of messages {Figs.1-4, 7}.

Wang (CN 102377663 A) discloses a method, device and system for processing clock message. The method comprises the clock message encapsulated in a IPv6 hop-by-hop option, sending the clock message after packaging. The technical solution provided by the embodiment of the invention can improve the clock message to clock precision of synchronization {Figs.1-2, 4-14}.

IP Networking Guide for Video and Audio Application, Lawo, June 17, 2019, pages 1-52, discloses Precision Time Protocol (PTP) is a way of synchronizing clocks within a computer network. Correctly implemented it can achieve a clock accuracy in the sub-microsecond range and is suitable to synchronize media streams. Version 2 is applicable today and has been standardized as IEEE1588-2008 {Chapter 5 & Section 12.2}.

Data-Over-Cable Service Interface Specifications DCA-MHAv2, Remote Docsis Timing Interface, CM-SP-R-DTI-I07-180509, Cable Television Laboratories, Inc., 2018, pages 1-44, discloses [IEEE 1588] providing time synchronization between two nodes across a packet network without mandating all intermediate nodes being replaced, hence becomes the best tool for the R-DTI implementation. [IEEE 1588] standardizes the PTP and the node, system and communication properties necessary to support PTP. Only the most relevant and basic information is listed here. For the detailed information, please refer to [IEEE 1588] directly {Chapter 5.3}.

Cisco IE 2000 Software Configuration Guide, Release 15.0(2) EA, Chapter 8: Configuring PTP, Cisco, October 22, 2019, pages 8-1 to 8-4, discloses The IEEE 1588 standard describing the use of PTP for fault-tolerant synchronization of network real-time
clocks. The clocks in a PTP network are organized into a master-slave hierarchy. The grandmaster clock is called the Best Master Clock (BMC), and is the root of the master-slave clock hierarchy. PTP uses the BMC algorithm to identify the switch port that is connected to a device that has the most accurate clock which becomes the master clock. The master clock receives its clock source from the Global Positioning System (GPS) time. The slaves are the other network devices that synchronize their clocks to the master clock. The parent is the clock to which the member-slave clocks synchronize. Timing messages between the master and slave clocks ensure continued synchronization. Synchronization behavior depends on the PTP clock setting mode that you configure on the switch. The mode can be boundary, end-to-end transparent, or forward. A switch clock in boundary mode participates in the selection of the most accurate master clock. If more accurate clocks are not detected, that switch clock becomes the master clock. If a more accurate clock is found among the slave clocks, then the switch synchronizes to that clock and becomes a slave clock. After initial synchronization, the switch and the connected devices exchange timing messages to correct the changes caused by clock offsets and network delays. A switch clock in end-to-end transparent mode synchronizes all switch ports with the master clock. This switch does not participate in master clock selection and uses the default PTP clock mode on all ports. A switch clock in forward mode allows incoming PTP packets to pass-through the switch as normal multicast traffic. When the switch is in PTP forward mode, PTP configuration is not available except when changing PTP mode to another mode. You can only configure per-port PTP when the switch is in boundary mode. You can enable PTP pass-through processing by performing a global configuration on the switch. After PTP pass-through is enabled, all PTP messages are passed to and from the expansion module ports in the VLAN on which the packets are received.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464